PER CURIAM.
Motion by the Sheriff and the County Board of Education of Fayette County for an appeal from a judgment of the Fayette Circuit Court, Common Law and Equity Division, Hón. Chester D. Adams, Judge, enjoining the sheriff from collecting county school taxes in the amount of $456 from the appellee, Margaret L. Records.
 Since-Miss Records’ property was not in the county school district on the January 1, 1954 assessment date, county school taxes based upon that assessment date could not lawfully be assessed against her property. The assessment being void, Miss Records could seek relief by injunction, and was not required to proceed under KRS 133.120. Miss Records’ motive in causing her property to be transferred to the city school district is not important. The fact that Miss Records may have succeeded in escaping the payment of city school taxes for the year 1954 is of no concern to the county board of education.
The motion for an appeal is overruled and the judgment is affirmed.